Exhibit 11 Statement re Computation of per Share Earnings The composition of basic and diluted earnings per share was as follows for: Year Ended December 31, 2009 2008 2007 Net income available to common stockholders $ 16,992 $ 22,675 $ 8,408 Weighted average number of common shares outstanding 28,190,300 27,029,210 26,700,000 Effect of warrants 1,045,203 487,180 5,586,996 Effect of stock options 18,769 34,051 - Weighted average diluted number of common shares outstanding 29,254,272 27,550,441 32,286,996 Basic earnings per share $ 0.60 $ 0.84 $ 0.31 Diluted earnings per share $ 0.58 $ 0.82 $ 0.26
